Exhibit 10.1

SANDRA KARRMANN EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of September 26,
2006 by and between Meritage Homes Corporation, a Maryland corporation (the
“Company”) and Sandra R.A. Karrmann, an individual (“Executive”).

RECITALS

WHEREAS, the Company desires to continue to employ Sandra Karrmann as its
Executive Vice President and Chief Human Resources Officer, and Executive
desires to provide services to the Company, in accordance with the terms,
conditions and provisions of this Agreement;

NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree as follows:

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive as Executive Vice President
and Chief Human Resources Officer of the Company, and Executive agrees to
diligently perform the duties associated with such positions.  Executive will
report directly to the Chief Executive Officer.  Executive will devote
substantially all of her business time, attention and energies to the business
of the Company and will comply with the charters, policies and guidelines
established by the Company from time to time applicable to its senior management
executives.

2.             Term.  Executive will be employed under this Agreement until
September 26, 2008, unless Executive’s employment is terminated earlier pursuant
to Section 6.  The Agreement will renew for additional one year periods (the
“Renewal Term(s)”), unless on or before June 15, 2008 (or June 15 of any Renewal
Term), either Executive or the Company notifies the other in writing that it
wishes to terminate employment under this Agreement at the end of the term then
in effect.

3.             Salary.  The Company will pay Executive a base salary (the “Base
Salary”) at the annual rate of $311,300.  The Base Salary will increase 5% on
January 1, 2007 and on January 1 of each Renewal Term thereafter.  The Base
Salary will be payable in accordance with the payroll practices of the Company
in effect from time to time.  The Base Salary may be raised, but not lowered,
without Executive’s consent.

4.             Incentive Compensation.

A.            Bonus.

Executive will be entitled to incentive compensation as specified in Exhibit A
hereto (the “Bonus”).  The Bonus will be due and payable in accordance with
Exhibit A.


--------------------------------------------------------------------------------




B.            Stock Options.

During this Agreement, commencing in 2007, the Company annually shall grant
Executive options to acquire 15,000 shares (or equivalent consideration at the
discretion of the Board of Directors).  The options will have an exercise price
equal to the fair market value on the date of grant as defined under the
relevant plan.  Subject to the provisions hereof and Executive’s Change of
Control Agreement (as defined in Section 6D of this Agreement), the options will
be on the same terms and conditions as other standard option grants to other
executives of the Company.

5.             Executive Benefits.  During the term of this Agreement, Executive
will be entitled to reimbursement of reasonable and customary business expenses.
 The Company will also provide to Executive during the term of this Agreement a
$1,500 per month auto allowance, three weeks of annual paid vacation, $3,000,000
in term insurance (or reimbursement for the premiums paid by Executive for such
policy), a Company paid annual physical at a first class facility such as the
Cooper Clinic and such other fringe benefits and other Executive benefits as are
regularly provided by the Company to its senior corporate management; provided,
however, that nothing herein shall preclude the Company from amending or
terminating any such other employee or general executive benefit plans or
programs.

6.             Termination.

A.            Voluntary Resignation by Executive (With Good Reason) or
Termination Without Cause by the Company.

(1)           If Executive voluntarily terminates her employment with the
Company with Good Reason, or if the Company terminates Executive without Cause,
the Company (i) will be obligated to pay Executive’s Base Salary through the
Date of Termination; (ii) will be obligated to pay any unpaid bonus for the
previous year; (iii) shall pay a severance payment to Executive in an amount
equal to Executive’s base salary on the Date of Termination plus the higher of
(x) Executive’s average Bonus for the two years prior to termination of
employment or (y) Executive’s Bonus for the year preceding the Date of
Termination (the “Severance Payment”); and (iv) shall pay Executive’s COBRA
premiums for one year (including group health insurance and dental and vision). 
The amounts payable to Executive pursuant to this Section 6A(1) shall be paid to
Executive by check within 15 business days of the Date of Termination.

(2)           Upon termination of Executive’s employment pursuant to this
Section 6A, any options previously granted to Executive shall accelerate and
automatically vest and Executive shall have a period of 90 days thereafter to
exercise such options.

B.            Termination upon Death or Disability.  If Executive’s employment
is terminated as a result of Executive’s death or Disability, then the Company
will be obligated to pay to Executive (or her heirs or estate) (i) Executive’s
then current Base Salary through the Date of Termination, (ii) any unpaid bonus
for the previous year and a pro rated amount of Executive’s Bonus for the year
in which the Date of Termination occurs, which amount shall be payable at the
time set forth in Exhibit A, and (iii) Executive’s COBRA premiums for one year. 

2


--------------------------------------------------------------------------------




In addition, upon such a termination, any options previously granted to
Executive shall accelerate and become vested without further action and, to the
extent permitted under the plan’s governing documents, Executive (or her heirs
or estate) shall have a period of one year from the Date of Termination to
exercise such options.

C.            Voluntary Termination by Executive (Without Good Reason) or
Termination for Cause by the Company.  If Executive resigns without Good Reason,
it being understood that Executive shall have the right to do so at any time, or
if the Company discharges Executive for Cause, then the Company will be
obligated to pay Executive’s Base Salary through the Date of Termination and any
unpaid bonus for the previous year and no bonus will be payable with respect to
the year in which the Date of Termination occurs.  Such amounts shall be payable
to Executive within 15 business days of the Date of Termination.

D.            Definitions.  For purposes of this Agreement:

(1)         “Cause” and “Good Reason” shall have the meanings ascribed to them
in the Executive’s Amended and Restated Change of Control Agreement (the “Change
of Control Agreement”), effective as of September 26, 2006.

(2)         “Date of Termination” shall mean (i) if this Agreement is terminated
as a result of Executive’s death, the date of Executive’s death, (ii) if this
Agreement is terminated by Executive, the date on which she notifies the Company
in writing, (iii) if this Agreement is terminated by the Company for Disability,
the date a notice of termination is given, (iv) if this Agreement is terminated
by the Company for Cause, the date a notice of termination is given to Executive
by the Company, or (v) if this Agreement is terminated by the Company without
Cause, the date notice of termination is given to Executive by the Company.

(3)         “Disability” shall mean a disability that results in Executive being
medically unable to fulfill her duties under this Agreement for six consecutive
months.

7.             Non-Solicitation Covenant.  Following the termination of
Executive’s employment, Executive hereby covenants and agrees that for a period
of one year from the Date of Termination, Executive will not directly or
indirectly solicit for employment or hire (whether as an employee, consultant,
independent contractor, or otherwise) either any person who is an employee,
independent contractor or the like of the Company or any of its subsidiaries, or
any person who was an employee of the Company during Executive’s final year of
employment with the Company, unless Company gives its advance written consent to
such employment or offer of employment.  The covenants set forth in this Section
7 shall begin as of the date hereof and will survive the termination of
employment under Section 6.

8.             Non-Disclosure of Confidential Information.

A.            It is understood that in the course of Executive’s employment with
Company, Executive will become acquainted with Company Confidential Information
(as defined below).  Executive recognizes that Company Confidential Information
has been developed or acquired at great expense, is proprietary to the Company,
and is and shall remain the exclusive property of the Company.  Accordingly,
Executive agrees that she will not,

3


--------------------------------------------------------------------------------




disclose to others, copy, make any use of, or remove from Company’s premises any
Company Confidential Information, except as Executive’s duties may specifically
require, without the express written consent of the Company, during Executive’s
employment with the Company and thereafter until such time as Company
Confidential Information becomes generally disclosed or known, or readily
ascertainable by proper means by persons unrelated to the Company.

B.            Upon any termination of employment, Executive shall promptly
deliver to the Company the originals and all copies of any and all materials,
documents, notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Executive.

C.            Executive hereby agrees that the period of time provided for in
this Section 8 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive.  Executive further agrees that damages cannot compensate the Company
in the event of a violation of this Section 8 and that, if such violation should
occur, injunctive relief shall be essential for the protection of the Company
and its successors and assigns.  Accordingly, Executive hereby covenants and
agrees that, in the event any of the provisions of this Section 8 shall be
violated or breached, the Company shall be entitled to obtain injunctive relief
against the party or parties violating such covenants, without bond but upon due
notice, in addition to such further or other relief as may be available at
equity or law.  Obtainment of such an injunction by the Company shall not be
considered an election of remedies or a waiver of any right to assert any other
remedies which the Company has at law or in equity.  No waiver of any breach or
violation hereof shall be implied from forbearance or failure by the Company to
take action thereof.  The prevailing party in any litigation, arbitration or
similar dispute resolution proceeding to enforce this provision will recover any
and all reasonable costs and expenses, including attorneys’ fees.

D.            “Company Confidential Information” shall mean confidential,
proprietary information or trade secrets of Company and its subsidiaries and
affiliates including without limitation the following:  (1) customer lists and
customer information as compiled by Company; (2) Company’s internal practices
and procedures; (3) Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution, and selling activities; (6) all
other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
disclosed or known to, and not readily ascertainable by proper means by, persons
who can obtain economic value from its disclosure or use.  Notwithstanding the
foregoing provisions, information which becomes available on a non-confidential
basis from a source other than Executive which source is not prohibited from
disclosing such confidential information by legal, contractual or other
obligation shall not be considered “Company Confidential Information.”

9.             Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any applicable law, then such provision
will be deemed to be modified to the extent necessary to render it legal, valid
and enforceable, and if no such modification will

4


--------------------------------------------------------------------------------




make the provision legal, valid and enforceable, then this Agreement will be
construed as if not containing the provision held to be invalid, and the rights
and obligations of the parties will be construed and enforced accordingly.

10.           Assignment by Company.  Nothing in this Agreement shall preclude
the Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation or entity that assumes
this Agreement and all obligations and undertakings hereunder.  Upon such
consolidation, merger or transfer of assets and assumption, the term “Company”
as used herein shall mean such other corporation or entity, as appropriate, and
this Agreement shall continue in full force and effect.

11.           Entire Agreement.  This Agreement, the Change of Control Agreement
with Executive, and any agreements concerning stock options or other benefits,
embody the complete agreement of the parties hereto with respect to the subject
matter hereof and supersede any prior written, or prior or contemporaneous oral,
understandings or agreements between the parties that may have related in any
way to the subject matter hereof.  This Agreement may be amended only in writing
executed by the Company and Executive.

The Company and Executive agree that this Agreement is intended to supersede and
replace that certain Offer of Employment letter agreement dated as of October
20, 2005 (the “Employment Letter Agreement”), except that:  Executive remains
eligible to receive her hiring bonus payments of $32,000 and $20,000 on January
15, 2007 and January 15, 2008, respectively and (ii) Executive remains obligated
to repay to the Company $100,000 of her signing bonus if she for any reason
leaves the employment of the Company prior to December 31, 2008. 
Notwithstanding any other provision in this Section 11, if Executive is
terminated pursuant to Section 6A of this Agreement, the Company agrees to waive
the hiring bonus repayment provisions set forth in clause (ii) above.

12.           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the internal laws, and not the law of conflicts, of
the State of Texas.

13.           Notice.  Any notice required or permitted under this Agreement
must be in writing and will be deemed to have been given when delivered
personally or by overnight courier service or three days after being sent by
mail, postage prepaid, at the address indicated below or to such changed address
as such person may subsequently give such notice of:

if to Parent or Company:

Meritage Homes Corporation

 

17851 N. 85th Street, Suite 300

 

Scottsdale, Arizona 85255

 

Attention: Chief Executive Officer

 

 

With a copy to:

Meritage Homes Corporation

 

17851 N. 85th Street, Suite 300

 

Scottsdale, Arizona 85255

 

Attention: General Counsel

 

5


--------------------------------------------------------------------------------




 

if to Executive:

Sandra R.A. Karrmann

 

2620 King Arthur Boulevard

 

Lewisville, Texas 75056

 

14.           Arbitration.  Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”).  Any arbitration shall be
conducted by arbitrators approved by the AAA and mutually acceptable to Company
and Executive.  All such disputes, controversies, or claims shall be conducted
by a single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators.  If the parties hereto are unable to agree on the arbitrator(s),
then the AAA shall select the arbitrator(s).  The resolution of the dispute by
the arbitrator(s) shall be final, binding, nonappealable, and fully enforceable
by a court of competent jurisdiction under the Federal Arbitration Act.  The
arbitrator(s) shall award damages, reasonable attorneys’ fees and costs to the
prevailing party.  The arbitration award shall be in writing and shall include a
statement of the reasons for the award.  The arbitration shall be held in the
Dallas, Texas metropolitan area.  The only exception is that the Company may
proceed in any court of competent jurisdiction to obtain equitable relief under
Sections 7 and 8 of this Agreement, but any claim for monetary damages
thereunder is subject to binding arbitration.

15.           Withholding; Release; No Duplication of Benefits.  All of
Executive’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by applicable law.  The Company’s obligation
to make any post-termination payments hereunder (other than salary and bonus
payments and expense reimbursements through a date of termination), shall be
subject to receipt by the Company from Executive of a mutually agreeable
release, and compliance by Executive with the covenants set forth in Sections 7
and 8 hereof.  If there is any conflict between the provisions of the Change of
Control Agreement and this Agreement, such conflict shall be resolved so as to
provide the greater benefit to Executive.  However, in order to avoid
duplication of any monetary benefits, any payments or benefits due under
Executive’s Change of Control Agreement, will be reduced by any payments or
benefits (not including salary and bonus payments) provided in Section 6 of this
Agreement.

16.           Successors and Assigns.  This Agreement is solely for the benefit
of the parties and their respective successors, assigns, heirs and legatees.
 Nothing herein shall be construed to provide any right to any other entity or
individual.

17.           Related Party Transactions.  Executive may not engage in any
related party transactions with the Company unless approved in the specific
instance by the Audit Committee of the Board of Directors of Meritage
Corporation.

[Signature page follows]

6


--------------------------------------------------------------------------------




 

AGREED to this 28th day of September, 2006 by:

MERITAGE HOMES CORPORATION, a
Maryland corporation

 

 

 

 

 

By:

/s/ Steven J. Hilton

 

 

Name:

Steven J. Hilton

 

 

Title:

Chairman and CEO

 

 

 

AGREED to this 28th day of September, 2006 by:

EXECUTIVE: Sandra R.A. Karrmann

 

 

 

 

 

/s/ Sandra R.A. Karrmann

 

7


--------------------------------------------------------------------------------




EXHIBIT A

BONUS COMPENSATION SCHEDULE

SANDRA KARRMANN EMPLOYMENT AGREEMENT

THE BONUS DESCRIPTION BELOW REPRESENTS THE TERMS CONTAINED IN THE EXECUTIVE’S
EXISTING OFFER OF EMPLOYMENT LETTER FOR HER 2006 BONUS; NEW BONUS TERMS FOR 2007
FORWARD TO BE MUTUALLY AGREED UPON BETWEEN EXECUTIVE AND STEVE HILTON

During the Term of the Agreement, Executive is eligible for a potential annual
bonus in the $150,000 to $200,000 range, payable in February following the
previous calendar year.

A.            One-third of the bonus will be based on Meritage Homes achieving
its business plan performance objectives as established by the Board of
Directors.  If Meritage meets a minimum of 90% of those objectives, then
Executive will be eligible for a $50,000 bonus, and if 100% of those objectives
are achieved, then Executive will be eligible for a $66,667 bonus.

B.            Another one-third, $50,000 to $66,667 of Executive’s potential
bonus, will be based on Executive’s successful implementation of systems and
organization of the Human Resources Department, which are pre-approved and
evaluated by the Company’s CEO.

C.            The final one-third, $50,000 to $66,667 of Executive’s potential
bonus, will be based upon Executive’s meeting objective and subjective criteria
in recruiting, training and employee retention.  All criteria will be determined
mutually by Executive and the Company’s CEO.

8


--------------------------------------------------------------------------------